DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              BLONISE CELESTIN and BELOU CAZEAU,
                          Appellants,

                                    v.

                  BAYVIEW LOAN SERVICING, INC.,
                            Appellee.

                              No. 4D19-657

                              [April 2, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Meenu Sasser, Judge; L.T. Case No. 502016CA008887 AW.

  Michael J. McCormick, Jr. and Kendrick Almaguer of The Ticktin Law
Group, Deerfield Beach, for appellants.

  Arnold M. Straus, Jr. of Straus & Associates, P.A., Weston, for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.